                                          Case 4:21-cv-06057-PJH Document 16 Filed 09/15/21 Page 1 of 3




                                  1

                                  2

                                  3

                                  4                                    UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      RANDALL SCOTT, et al.,
                                                                                         Case No. 21-cv-06057-PJH
                                  8                      Plaintiffs,

                                  9               v.                                     ORDER GRANTING MOTION TO
                                                                                         REMAND
                                  10     MARK WHITING,
                                                                                         Re: Dkt. No. 14
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Before the court is plaintiffs Randall and Shannon Scotts’ motion to remand this

                                  15   case to the Superior Court of California. Defendant Mark Whiting filed a statement of

                                  16   non-opposition to the motion. The court finds that the motion is suitable for decision

                                  17   without oral argument and VACATES the October 7, 2021, hearing. Having read

                                  18   plaintiffs’ papers and carefully considered their arguments and the relevant legal

                                  19   authority, the court GRANTS the motion for remand.

                                  20                                           BACKGROUND

                                  21            On June 8, 2021, plaintiffs initiated this action against defendant in San Francisco

                                  22   Superior Court. Dkt. 1, Ex. A. (Compl.). In their complaint, plaintiffs allege that

                                  23   defendant’s negligent operation of a motor vehicle in San Francisco led to an accident on

                                  24   Lombard Street wherein plaintiff Randall Scott was seriously injured and his motorcycle

                                  25   was damaged. On August 5, 2021, defendant filed his answer to the complaint in San

                                  26   Francisco Superior Court. On the same day, defendant filed the notice of removal in this

                                  27   court.

                                  28            Defendant filed his notice of removal on the basis of diversity jurisdiction under
                                          Case 4:21-cv-06057-PJH Document 16 Filed 09/15/21 Page 2 of 3




                                  1    Title 28 U.S.C. § 1332. Dkt. 1. Defendant represented that he was a citizen of Hawaii.

                                  2    Dkt. 1 at ¶ 8.

                                  3           On August 24, 2021, plaintiffs filed the instant motion to remand, contesting that

                                  4    defendant is a California citizen, not a resident of Hawaii, and there is thus no diversity

                                  5    for purposes of jurisdiction. Dkt. 14. On September 7, 2021, defendant filed a statement

                                  6    of non-opposition to plaintiffs’ motion to remand. Dkt. 15.

                                  7                                             DISCUSSION

                                  8           A.        Legal Standard

                                  9           A federal district court has original jurisdiction over all civil actions where the

                                  10   amount in controversy exceeds $75,000 and is between citizens of different states. 28

                                  11   U.S.C. § 1332(a)(1) (“The district courts shall have original jurisdiction of all civil actions

                                  12   where the matter in controversy exceeds the sum or value of $75,000, exclusive of
Northern District of California
 United States District Court




                                  13   interest and costs, and is between . . . citizens of different States”). As a general matter,

                                  14   a defendant may remove an action to federal court if such court would have original

                                  15   jurisdiction over such action. 28 U.S.C. § 1441(a) (“Except as otherwise expressly

                                  16   provided by Act of Congress, any civil action brought in a State court of which the district

                                  17   courts of the United States have original jurisdiction, may be removed by the defendant

                                  18   or the defendants, to the district court of the United States for the district and division

                                  19   embracing the place where such action is pending.”).

                                  20          Title 28 U.S.C. § 1441(b)(2), however, provides that an action may not be

                                  21   removed solely on diversity grounds if any served defendant to such action is a citizen of

                                  22   the forum state. 28 U.S.C. § 1441(b)(2) (“A civil action otherwise removable solely on the

                                  23   basis of the jurisdiction under section 1332(a) of this title may not be removed if any of

                                  24   the parties in interest properly joined and served as defendants is a citizen of the State in

                                  25   which such action is brought.”); Spencer v. U.S. Dist. Court for N. Dist. of Ca., 393 F.3d

                                  26   867, 870 (9th Cir. 2004) (“It is thus clear that the presence of a local defendant at the

                                  27   time removal is sought bars removal.”) (citing Title 28 U.S.C. § 1441(b)).

                                  28
                                                                                       2
                                          Case 4:21-cv-06057-PJH Document 16 Filed 09/15/21 Page 3 of 3




                                  1           B.      Analysis

                                  2           Here, defendant removed this action from San Francisco Superior Court in

                                  3    violation of Title 28 U.S.C. § 1441(b)(2), claiming to be a citizen of Hawaii. Plaintiffs,

                                  4    however, provide a robust record demonstrating that defendant is, in fact, a resident and

                                  5    citizen of California based on (1) the San Francisco address of his vehicle registration, (2)

                                  6    his homeowners’ tax exemption for his San Francisco residence at the same address, (3)

                                  7    his voter registration at the same address, (4) the San Francisco headquarters of the

                                  8    business he founded, and (5) his continued designation as the agent for service of

                                  9    process for eight business entities at his San Francisco business address. Dkt. 14. The

                                  10   court finds that this evidence, along with a lack of any evidence demonstrating

                                  11   defendant’s Hawaii citizenship, is sufficient circumstantial evidence of defendant’s

                                  12   California citizenship. The defendant’s statement of non-opposition to the motion to
Northern District of California
 United States District Court




                                  13   remand suggests the correctness of the court’s conclusion that there is no diversity of

                                  14   citizenship supporting this court’s subject matter jurisdiction and removal was not proper

                                  15   in the first instance.

                                  16                                          CONCLUSION

                                  17          For the above reasons, the court GRANTS plaintiffs’ motion to remand. The court

                                  18   directs the clerk to remand this action to the San Francisco County Superior Court.

                                  19          IT IS SO ORDERED.

                                  20   Dated: September 15, 2021

                                  21                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  22                                                 United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      3
